Citation Nr: 1612868	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-09 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for nucleus pulposus at L4-5 with right foot compression and radicular signs. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a right broken toe.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a right foot nail puncture wound.

4.  Entitlement to a compensable evaluation for basal cell carcinoma of the nose.

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

6.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

7.  Entitlement to service connection for hypertension, to include as due to PTSD.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the United States Air Force Reserve from July 1970 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004 and September 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2014, these matters were remanded for further development.  

A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26  (2015).  To date, no SOC has been furnished regarding entitlement to service connection for a psychiatric disorder, diabetes mellitus, type II and hypertension.  Because a July 2015 notice of disagreement placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

A claim of service connection for a psychiatric disorder may encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran has indicated that he believes multiple psychiatric disorders are related to service.  Thus, the Board has recharacterized the issue above so that multiple disorders are considered.

In August 2015, the Veteran raised the issue of entitlement to service connection for squamous cell carcinoma.  That issue is not before the Board at this time and is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2014, the Board remanded the new and material evidence and basal cell carcinoma issues due to the fact that there was no indication that the Veteran was provided with a copy of his August 2012 supplemental statement of the case (SSOC).  Accordingly, the Board mandated that the Veteran be sent that SSOC.  Since that time, the Veteran was sent a new, February 2015, SSOC which noted that the Veteran was furnished an SSOC in August 2012.  The claims file does not demonstrate, however, that the Veteran was sent a copy of the August 2012 SSOC to his most recent address as mandated in the Board remand.  The new SSOC does not reflect substantial compliance with the remand, as the August 2012 SSOC addresses evidence not specifically addressed in the February 2015 SSOC.  D'Aires v. Peake, 22 Vet. App. 97, 106-107 (2008).  The Board finds that a remand is necessary so that the instructions of the June 2014 Board remand are followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran has a right to compliance with remand instructions).

As discussed in the introduction, the Veteran submitted a July 2015 notice of disagreement to the RO's March 2015 rating decision that denied service connection for PTSD and major depressive disorder; diabetes mellitus, type II; and hypertension.  To date, no SOC has been furnished for these issues.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a copy of the August 2012 SSOC to his current address of record (presently shown as Rome, Georgia)

2.  Prepare a SOC in accordance with 38 C.F.R. § 19.29  (2015) regarding the issues of service connection for a psychiatric disorder, diabetes mellitus type II and hypertension.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


